MONROE, C. J.
The questions presented in this case are identical with those which have been fully considered by the court in the opinion this day handed down in the case of the State against this same defendant, 69 South. 860, ante, p. 21, No. 21161 of the docket.
Eor the reasons assigned in that opinion, therefore, it is ordered and adjudged that the motion to dismiss the appeal herein be denied; that the ruling of the trial judge, holding paragraph 7 of Act 189 of 1902 to be unconstitutional, be affirmed; that said ruling, in so far as it quashes- the indictment herein found, against the defendant, be reversed; ■ and that the case be remanded for a rehearing of the motion to quash, first filed by defendant, and for further proceedings according to law.